WISS, Judge
(dissenting):
I
Applying Mil.R.Evid. 313(b), Manual for Courts-Martial, United States, 1984, and the precedent of this Court to the inspection here in issue, I disagree with the majority’s reasoning and its conclusion that Captain Lindsay’s order to inspect the S-l section was permissible. The very essence of this rule is to serve legitimate military exigencies while, at the same time, preserving to the extent militarily possible the worth of individual privacy. Lindsay’s search is outside of Mil.R.Evid. 313’s protection for two reasons.
First, the Government did not carry its burden of persuasion that Lindsay’s own motivations were untainted. The record is clear: Lindsay had decided upon a random urinalysis but had not decided which unit elements to inspect. Out of nowhere, Capt. Jackson mysteriously asks a series of beat-around-the-bush questions about Lindsay’s intentions and then offers up S-l section for inspection. Lindsay’s suspicions obviously and justifiably aroused by this unheard-of volunteering for inspection, he asked Sergeant Ramon, “Is there anything special going on in the S-l shop that I should know about?,” to which Ramon replied, “I don’t think I’m at liberty of discussing this with you at this particular time, sir.” The majority claims not to see a “ “wink and a nod’ ” in this scenario. 41 MJ at 172. To the contrary, I think it is preposterous that a commander would have his suspicions satisfied by this exchange. If anything, the response likely heightened, rather than allayed, his suspicions.
Second, I do not agree with the Chinese Wall that the majority builds up around the commander who made the inspection decision here, isolating him and insulating him as a matter of law from information held by his subordinates. I would not impute to such a commander, without more, the knowledge held only by a subordinate; but where that subordinate, because of that knowledge, affirmatively influences the commander’s decision whether to inspect or whom to inspect, the whole rationale underlying Mil.R.Evid. 313 is undermined. A subordinate cannot knowingly withhold information from the commander or mislead the commander in some material respect and then proceed to influence the commander’s inspection decision. Cf. Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978) (essential statement in police affidavit for search warrant that is a deliberate falsehood or made in deliberate disregard of the truth voids warrant).
II
Not content to limit itself to answering the granted issue, the majority spends substan*176tial time — via dicta of the highest order— signaling an apparent readiness to roll back decades of struggle by this Court to reconcile the legitimate needs of military authorities emanating from the unique demands of military readiness, on the one hand, with the often-subconscious but nonetheless firmly implanted expectations of human and civil rights held by citizens of this country, on the other. That is not always an easy fit, but it is one that must be sought.
In very general terms, that fit has been found by inquiring in each instance whether a claimed “military exception” to an otherwise protected area of individual rights truly was necessary: If so, the individual rights of those then in military service give way for the good of the larger society which they serve; if not, those rights shield the uniformed citizen as much as his or her civilian brothers and sisters against the might of government. See generally Weiss v. United States, — U.S. -, -, 114 S.Ct. 752, 769, 127 L.Ed.2d 1 (1994) (Ginsburg, J., concurring) (“The care the Court has taken to analyze petitioners’ claims demonstrates once again that men and women in the Armed Forces do not leave constitutional safeguards and judicial protection behind when they enter military service.”).
In my view, the majority’s gratuitous comments on the military search totally disregard the historical development in this area of our jurisprudence and are of academic interest at best.